DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
The preliminary amendments filed on 12/04/2020 has been entered.   
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 10 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2017/0092102 and US 2017/0245114. 
The improvement comprises:
US 2017/0092102 is considered as the closest prior art that teaches an operation of the presence and absence prediction system comprising:
 acquiring and summating electric power data (Fig.7 step S101 and para.156) by the power management apparatus (Fig.7 element 104)  associates acquisition time information (para.156);
building identification information, and the electric power data thus summated with one another and transmits these pieces of information and data to the home-delivery management server (Fig.7 element 300) via the predetermined network (Fig.7 step S302 and para.156);
receiving, by the communicator of the home-delivery management server (Fig.7 element 301), the building identification information, the acquisition time information, and the electric power data, which were transmitted from the power management apparatus (Fig.7 step S303 and para.157);
associating, by the controller of the home-delivery management server (Fig.7 element 303),the building identification information, the acquisition time information, and the electric power data (Fig.7 step S304 and para.158);
receiving, by the communicator, the presence and absence information request from the delivery terminal (Fig.7 step S107 and para.160);
extracting, by the controller, the building identification information and the current time information from the presence and absence information request (para.160), and 
searching the storage for building identification information and acquisition time information that correspond to the building identification information and current time information thus extracted (para.160);
reading out, by the controller, from the storage (Fig.6 element 302), electric power data with which the building identification information and acquisition time information thus found are associated (para.160) and executing a prediction process (Fig.7 step S112 and para.160). 

US 2017/0245114 teaches a method comprising:
collecting the pieces of position information from the respective terminal devices (Fig.6 step S101 and para.57);
storing the various pieces of acquired information as the pieces of position history information in the position history database (Fig.6 step S102 and para.57);
specifying places that the individual users have visited from the pieces of position history information registered in the position history database (Fig.6 step S103 and para.60);
estimating the correspondence between the respective terminal devices 100 and the bases based on the amounts (hereinafter, referred to as stay amounts) for which the terminal devices have stayed at the respective places (Fig.6 step S104 and para.60);
registering the estimation result in the estimation result database (Fig.6 step S105 and para.60);
determining whether the users of the terminal devices corresponding to the bases as visit destinations are present in the bases based on the estimation result by the estimation unit (Fig.6 step S106 and para.87);
calculating the probabilities of presence of any of the users corresponding to respective bases for the each time band (Fig.6 step S107 and para.93);
registering the calculation result in the presence probability database (Fig.6 step S108 and para.93); and 
transmitting the determination result by the determination unit together with the pieces of presence probability information specified by the specifying unit (Fig.6 step S109 para.95).

With regard Claim 1, US 2017/0092102 in view of US 2017/0245114 fails to teach the limitation of "a control unit configured to request pickup of the package when it is determined that the user has moved from within the first predetermined range to out of the first predetermined range while the package is present in the delivery box." as recited in claim 1.

With regard Claim 10, US 2017/0092102 in view of US 2017/0245114 fails to teach the limitation of "requesting pickup of the package when it is determined that a change from presence of the user to absence of the user has occurred while the package is present in the delivery box." as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2017/0092102 and US 2017/0245114 are cited because they are put pertinent to the determination device through a clustering analysis of position history data, a method, and a non-transitory computer readable storage medium. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633